The Attorney               General of Texas
                                          December        18,   1978
JOHN L. HILL
Attorney General


                   Honorable George N. Rodriguez,. Jr.             Opinion No. H-12 g 1
                   El Paso County Attorney
                   El Paso City/County Building                    Re:    Whether disabled veteran’s
                   El Paso, Texas 79901                            license plates authorize a driver
                                                                   to park for an unlimited amount
                                                                   of time at a parking meter.

                   Dear Mr. Rodriguez:

                         You have asked if a disabled veteran’s license plate authorizes a driver
                   to park for an unlimited amount of time at a parking meter. You explain that
                   the City of El Paso, like many other cities, has an ordinance against “feeding”
                   meters.   Thus, an individual may not remain in a metered parking space
                   beyond the maximum time allowed for the parking meter, even though coins
                   may have been placed in the meter for the additional time.

                          Article 6675a-5e, V.T.C.S., provides that a veteran of the armed forces
                   who has suffered at least a 70% service-connected        disability is entitled to
                   register his automobile without pavment of the prescribed annual registration
                   fee. He also is to receive a specially designed license plate which indicates
                   that he is a disabled veteran. Subdivision (e) of this article provides:

                                  (e) A vehicle on which these specially designed
                               plates are displayed is exempt from the payment of
                               parking fees, including those collected through parking
                               meters, charged by any governmental authority other
                               than a branch of the federal government.

                         By its terms, the statute permits a disabled veteran to park without
                   paying the meter fee, but does not expressly permit parking at a space in
                   excess of the time allowed.

                          We do not believe that the legislature intended to permit parking for an
                   unlimited time, since it expressly provided another means for disabled persons
                   to park at a parking meter without payment of the fee and without regard to
                   any limitation on length of time.       V.T.C.S. art. 6675a-5e.1, § 6(b). This
                   statute permits “permanently disabled” persons to obtain a special symbol to
                   be attached to their automobiles which will entitle them to certain parking




                                                     p.     5091
    Honorable George N. Rodriguez, Jr.     -        Page 2   (H-12911



    privileges including the privilege of parking at a meter without charge and for an
    unlimited amount of time. Unlike article 6675a-5e, the disabled veterans’ statute,
    this article is limited to individuals who are unable to ambulate without the aid of a
    mechanical device. Of course, any qualified disabled veteran is eligible to obtain
    the symbol provided for in article 6675a-Se.1 and can utilize the parking privileges
    attached to it.

                                       SUMMARY

               Disabled veterans and other individuals who qualify under
               article 6675a-5e.l may obtain a special symbol to attach to
               their automobiles which will permit them to park at a meter
               without payment of the fee and without regard to the
               amount of time designated for parking there. However, a
               disabled veteran’s license plate alone does not exempt an
               automobile   from parking requirements     which limit the
               amount of time at which an individual may park at a meter.

                                               ,Very     truly yours,




                                                    Attorney General of Texas

    APPROVED:                          w




/   DAVID M. KENDA L, First Assistant




    Opinion Committee

    jsn




                                               p.    5092